DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The amendments submitted on February 22, 2022 have been entered . 
Claims 1-13 and 17-19 are examined in this Office action. 

Claim Rejections - 35 USC § 101
Claims 1-13 and 17-19 remain rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter; for reasons of record stated on pages 3-6 of the Office action mailed 11/22/2021. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are determined to be directed to subject matter that is naturally occurring, or to a law of nature/natural principle or natural phenomenon. The rationale for this determination is explained below. 
	The instantly pending claims are method claims. The judicial exception is the correlation of a recited expression of a naturally occurring protein with the production of exudate in plants. 
	Claims 1-13 and 17-19 are drawn to methods for “producing” a (Arabidopsis thaliana) plant, which apply the natural principle of a correlation between Arabidopsis genomic regions, and particular production of an exudate. These claims read on naturally occurring compositions 
	The claims include the limitation that the plant is “transformed” but the term “transformed” is not linked to any recited structural features that would distinguish the plant from one that is naturally occurring. Plant transformation (i.e., transgenic) techniques can be used, for example, to repair a mutation in a plant and thereby revert the plant to one that is genetically identical to a wild-type plant (see Kmiec et al., U.S. Patent Application Publication 2003/0236208 A1, paragraphs 0096-0107; see IDS filed 11/15/2019). Because the term “transformed” is not linked to any recited structural features that would distinguish the plant from one that is naturally occurring, the claims are drawn to any plant (e.g., Arabidopsis). The disclosure states that a solution to the problem of the invention is a “transformed plant in which a nucleic acid encoding a SWEET protein in a certain group (clade) is introduced and expression of the protein is enhanced, (thereby completing the present invention)”; see Specification, page 3, paragraph 0010. Of course, introduction and enhanced expression of a SWEET protein in a plant can naturally occur via homologous recombination, without the use of any recombinant DNA techniques. 
	The expression of SWEET proteins (e.g., instant SEQ ID NO:17) is naturally enhanced in Arabidopsis thaliana, developmentally and environmentally.1 See, for example, the AtSWEET11 data in Frommer, PCT International Patent Application Publication No. WO 2013/086494 A1, published 13 June 2013; see also IDS filed 11/15/2019. 
collecting an exudate” is very generally recited, and is interpreted as naturally occurring collection of exudate (e.g., by aphids or by microorganisms; see Louis et al., 2012, Arabidopsis thaliana – Aphid Interaction, The Arabidopsis Book, vol. 10: e0159. doi:10.1199/tab.0159). Accordingly, all claimed steps were well understood, conventional, and routinely performed in the art at the time the application was filed. There are no limitations in the claims to distinguish either step from what is already routinely practiced. 
	It is also known in the art that guttation occurs naturally in Arabidopsis plants (at least on the leaf margin). 
	Relative humidity of 80% or more occurs naturally on any rainy day. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to naturally-occurring processes, nucleotides, cells, and organisms; without significantly more. The claimed methods have the inherent property/ies that are recited in the claims. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring nucleotides, cells, organisms, and processes. For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. For examples of claims that recite meaningful limitations, see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
	The claimed methods are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on February 22, 2022 have been carefully considered but they were not found to be persuasive. Applicants contend that claim 1  recites “the active and tangible step of “collecting an exudate from the transformed plant [emphasis added]…” (Remarks, page 9, first full paragraph). Referencing case law, Applicants argue that the two recited steps of (1) cultivating the transformed plant and (2) collecting the exudate therefrom are sufficient for the claims to recite patent-eligible subject matter (Id., pages 9-11). 
guttation (i.e., exudate) occurs naturally in Arabidopsis plants, and the (2) “collecting an exudate” is very generally recited, and is interpreted as naturally occurring collection of exudate (e.g., by aphids or by microorganisms). See Chaparro et al., 2013, Root Exudation of Phytochemicals in Arabidopsis Follows Specific Patterns That Are Developmentally Programmed and Correlate with Soil Microbial Functions, PLoS One 8: (2), e55731, pp 1-10; who state that their results are indicative of the microbial community actively utilizing these specific compounds (i.e.., collecting exudates) released by the plant (page 7,right-hand col., first paragraph).
	With respect to the limitation of the plant being “transformed”, the term “transformed” is not linked to any recited structural features that would distinguish the plant from one that is naturally occurring. As explained in the previous Office action, plant transformation (i.e., transgenic) techniques can be used, for example, to repair a mutation in a plant and thereby revert the plant to one that is genetically identical to a wild-type plant. 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained. 

Improper Markush Group
Claims 5, 7, 9 and 11 are rejected under the judicially-created basis that they contain an improper Markush grouping of alternative species; for reasons of record stated on pages 6-8 of the Office action mailed 11/22/2021. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper 
The members of the improper Markush grouping do not share a substantial feature and a common use that flows from the substantial structural feature for the following reasons: the claims encompass different polypeptide (amino acid) sequences, which are biochemically divergent, they have no conserved structure throughout the genus other than a polypeptide backbone (peptide linkages), and may or may not be associated with producing exudate in all possible plants. 
The species lack a substantial structural feature as evidenced by the failure of the sequence searches for the elected sequence to recover non-elected sequences. For example, an attempt at BLAST® alignment of the 289-amino acids-long SEQ ID NO:17 and the 292-amino acids-long SEQ ID NO:21 produced the below-shown alignment with only 57% identity between these two sequences. In contrast, the claims require a plurality of sequences having at least 90% amino acid sequence identity. 
ALIGNMENT OF INSTANT SEQ ID NO:17 WITH INSTANT SEQ ID NO:21
Sequence ID: Query_98887Length: 292Number of Matches: 1
Range 1: 1 to 223GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
259 bits(663)
6e-91
Compositional matrix adjust.
127/223(57%)
163/223(73%)
1/223(0%)

Query  1    MSLFNTENTWAFVFGLLGNLISFAVFLSPVPTFYRIWKKKTTEGFQSIPYVVALFSATLW  60
            M +    +  AF+FG+LGN+ISF VFL+PVPTFYRI+K+K+TE FQS+PY V+LFS  LW
Sbjct  1    MGVMINHHFLAFIFGILGNVISFLVFLAPVPTFYRIYKRKSTESFQSLPYQVSLFSCMLW  60

Query  61   LYYATQKKDVFLLVTINAFGCFIETIYISMFLAYAPKPARMLTVKMLLLMNFGGFCAILL  120
            LYYA  KKD FLL+TIN+FGC +ET+YI+MF AYA +  R+  +K+ + MN   F  IL+
Sbjct  61   LYYALIKKDAFLLITINSFGCVVETLYIAMFFAYATREKRISAMKLFIAMNVAFFSLILM  120

Query  121  LCQFLVKGAT-RAKIIGGICVGFSVCVFAAPLSIIRTVIKTRSVEYMPFSLSLTLTISAV  179
            +  F+VK    +  ++G ICV  SV VFAAPL I+  VIKT+SVEYMPF+LS  LTISAV
Sbjct  121  VTHFVVKTPPLQVSVLGWICVAISVSVFAAPLMIVARVIKTKSVEYMPFTLSFFLTISAV  180

Query  180  IWLLYGLALKDIYVAFPNVLGFALGALQMILYVVYKYCKTSPH  222
            +W  YGL L DI +A PNV+GF LG LQM+LY+VY+     P 
Sbjct  181  MWFAYGLFLNDICIAIPNVVGFVLGLLQMVLYLVYRNSNEKPE  223


	In response to this rejection, Applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. 

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on February 22, 2022 have been carefully considered but they were not found to be persuasive. The Applicants contend that the sequences claimed in claims 5, 7, 9, and 11 share a consensus sequence comprising SEQ ID NOs:1-3 (Remarks, page 11, last paragraph). Applicants argue that sequence similarity is allegedly not even required for a proper Markush Group (Id., page 12, first paragraph). Citing case law (Id., pages 12-13), Applicants argue that different amino acid sequences belong to the same recognized “chemical class” of polypeptides (Id., page 14, first two paragraphs). 
The Examiner disagrees. As described above and in the previous Office action, the clamed sequences are very diverse. For example, an attempt at BLAST® alignment of the 289-amino acids-long SEQ ID NO:17 and the 292-amino acids-long SEQ ID NO:21 produced the below-shown alignment with only 57% identity between these two sequences. In contrast, the claims require a plurality of sequences having at least 90% amino acid sequence identity. 
	The Applicants’ argument that all possible polypeptides are all proper members of one Markush group (!) is tantamount to the statement that everything in the universe shares a 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained. 

Claim Rejections - 35 USC § 112
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on January 21, 2022 overcame the rejection of record.

Claim Rejections - 35 USC § 102/103
A rejection under 35 U.S.C. § 102 or § 103 does not require the same analysis as a rejection under 35 U.S.C. § 102 or a rejection under 35 U.S.C. § 103. The rejection is made because the Examiner cannot determine whether the prior art composition possesses characteristics that are not recited in the art. The Examiner does not have sufficient facts to determine whether the claimed compositions, polynucleotides, polypeptides and organisms are inherently the same as the prior art compositions, polynucleotides, polypeptides and organisms. In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the claimed and prior art compositions, polynucleotides, polypeptides and organisms differ. Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention. In re Best
Claims 1-13 and 17-19 remain rejected as being anticipated under 35 U.S.C. § 102(a)(1), or alternatively as being unpatentable under 35 U.S.C. § 103, over FROMMER (Frommer, PCT International Patent Application Publication No. WO 2013/086494 A1, published 13 June 20132; see also IDS filed 11/15/2019); for reasons of record stated on pages 9-14 of the Office action mailed 11/22/2021. 
	The claims are drawn to a method for producing an exudate, which comprises cultivating a transformed plant in which a nucleic acid encoding a transporter protein having a consensus sequence comprising the amino acid sequence: (L/I/V/M/F)x(G/A)xx(I/L/V/M/F)xxxx(L/I/V/F) (A/S)(P/S) [SEQ ID NO: 1] (1-3aa) (P/S/T/A)T (F/L)xx(I/V)xxxKxxxxxxxxPYxxx(L/I)xxxx (L/I)x(I/L/M/V/F)xY(A/S/G) [SEQ ID NO: 2] (7-13aa)(I/L/V/M)(1-2aa)(I/V)Nxxxxxx(E/Q)xx Yxxx(Y/F)xx(Y/F)(A/G/S) [SEQ ID NO: 3] (35-36aa)(R/Q/H)xxxxGx(V/I/L)xxxxx(V/M/L/I/F) xxxx(A/S/T)P(L/M)x(I/V)(I/M/- V/L) [SEQ ID NO: 4] (2-7aa) (V/I) (V/I/M)x(T/S)x(S/N)xx (F/Y) (M/L) (P/S) (F/I/V/L)xLSxx(L/I) (T/V)xx(A/G)xx W(F/L)xYGxxxxDxx(V/I)xxPNxxG xx(F/L) (G/S)xxQ(M/I)x(L/M/I/V/F) (Y/H/F) [SEQ ID NO: 5] and being involved in sugar transportation is introduced and/or expression of the protein is enhanced; and collecting an exudate from the transformed plant; wherein the transporter protein is a protein in the clade III among the clades I to V of taxonomic groups based on the amino acid sequences of the SWEET proteins; wherein the transformed plant is cultivated under conditions at a relative humidity of 80% RH or more; wherein the exudate is guttation; wherein the transporter protein has an amino acid sequence having an identity of 90% or more to an amino acid sequence set forth in SEQ ID NO:17; wherein the transformed plant is a phanerogam and is an angiosperm; further wherein the transformed plant is a dicot, of the family Brassicaceae, and of the genus Arabidopsis.
see Title; see Summary of Invention). 
	FROMMER extensively teaches the sequences of numerous members of the Clade III family of SWEET proteins (see, e.g., Figure 23 depicting a phylogenetic tree showing members of the Clade III family of SWEETs from various plants; see also page 7, paragraph 0029). 
	FROMMER teaches that a Clade III transporter can be identified through a highly conserved domain, and teaches various exemplary consensus sequences as domains of Clade III transporter proteins (see, e.g., page 11, paragraph 0046). Examples of Clade III sucrose efflux transporters that can be used in the invention include but are not limited to sucrose transporters termed SWEET9, SWEET10, SWEET11, SWEET12, SWEET13, SWEET14, SWEET15 NaNECl and PhNECl (Id., paragraph 0047). See also Table IV on pages 22-23, describing various Arabidopsis SWEET genes. 
	FROMMER further teaches sucrose efflux transporters that are utilized, modified and/or altered in the plant cells that belong to the Clade III family of efflux transporters. The Clade III sucrose efflux transporter proteins generally possess a highly conserved region between the fifth and sixth transmembrane domains (Id., paragraph 0047).
	In Table IV on page 22, FROMMER teaches Arabidopsis SWEET genes, including SWEET11, AT3G48740. 
	FROMMER teaches transgenic plants that have been transformed with various SWEET transporters (page 5, paragraph 0018; paragraph 00172, bridging pages 53-54). 
. In the genetically modified plant cell and in the genetically modified plant, the expression or activity of the sucrose efflux transporter is increased (see claims 11 and 12 of FROMMER, for example). The genetically modified plant cell may be a plant cell from a dicot or monocot or gymnosperm (i.e., spermatophyte) (page 10, paragraph 0044). Exemplary important crops may include rice (Id.). Other examples of plants include but are not limited to crucifers (i.e., family Brassicaceae) (Id.). 
	FROMMER teaches the transformation of Arabidopsis thaliana with various nucleic constructs encoding SWEET transporters (e.g., paragraph 00172, bridging pages 53-54). 
	FROMMER teaches the phenotypic characterization of SWEET proteins through measurements of the exudation of 14C-derived assimilates (i.e., collecting an exudate from a plant) (paragraph 0009, bridging pages 2-3; Figure 2 and accompanying text). These experiments were also performed under high humidity environment (i.e., at a relative humidity of 80% or more) (page 55, paragraph 00179).  
	One of the SWEET proteins taught by FROMMER is referred to as AtSweet11 (i.e., At3G48740); see Figure 34 (and see Figure 34 excerpt below). The sequence of this protein is 100% identical to instantly claimed SEQ ID NO:17. 

    PNG
    media_image1.png
    145
    597
    media_image1.png
    Greyscale


AtSweet11 (i.e., At3G48740), taught by FROMMER, includes the instantly recited consensus sequences of SEQ ID NOs:1-5. 
	FROMMER extensively describes the structure and the function of At3G48740 (i.e., AtSweet11; i.e., instant SEQ ID NO:17). For example, in Figure 7A, FROMMER depicts the developmental and tissue-specific expression of AtSWEET11 in Arabidopsis thaliana, in leaves and coexpression analysis. In Figure 7B, FROMMER depicts the coexpressed gene network around At3G48740. In Figure 7C, FROMMER specifically depicts the structure and the function of At3G48740.
	FROMMER teaches the Arabidopsis thaliana Salk_073269 line, as an Atsweet11 mutant (page 54, paragraph 00174), and also teaches complementation of this mutant by expression of the AtSWEET11 gene under control of its native promoter in the Atsweet11-comprising mutant plant (page 5, paragraph 0018). FIGURE 11 depicts the complementation of the starch accumulation phenotype of the Atsweet11 mutant (i.e., enhanced AtSWEET11 protein expression) (Id.). 
	FROMMER teaches that the nectar production phenotype (i.e., exudate production) was complemented by expression of AtSWEET11 in plants (i.e., enhanced AtSWEET11 protein expression) (Figure 28H and accompanying text; page 8, paragraph 0035). 
	FROMMER teaches analyses of the tissue-specific expression and cellular localization of AtSWEET11 and the phenotypes of sweet mutants, to determine the physiological role of the sucrose transporter (i.e., enhanced AtSWEET11 protein expression) (page 61, paragraph 00191). 
	FROMMER also provides an alignment of various SWEET transporters from various species, including, inter alia, Arabidopsis, Oryza, Medicago, and Petunia (page 9, paragraph 0041; Figure 34 and accompanying text).  
paralleling the teachings of FROMMER, the instant disclosure also contemplates the use of clade III SWEET proteins from Arabidopsis, Oryza, Medicago, and Petunia (see Specification, page 27, Table 2, for example). 
	It is known in the art that guttation occurs naturally in Arabidopsis plants (at least on the leaf margin).
	Accordingly, FROMMER anticipated the claimed invention.
	Alternatively, it is possible that FROMMER does not explicitly teach every single step of the instant claims, and perhaps this could result in a method that is not identical to the instantly claimed method(s). However, it would have been prima facie obvious and within the scope of an ordinary skill in the art at the time the application was filed to use the compositions and methods taught by FROMMER, to cultivate a transformed Arabidopsis plant in which expression of the AtSWEET11 protein is enhanced, and to collect an exudate from the plant; and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of producing genetically modified plants that have altered expression or activity of at least one sugar efflux transporter (as taught by FROMMER). The art is replete with examples of studies exudates from Arabidopsis; see, for example, Chaparro et al., 2013, Root Exudation of Phytochemicals in Arabidopsis Follows Specific Patterns That Are Developmentally Programmed and Correlate with Soil Microbial Functions, PLoS One 8: (2), e55731, pp 1-10. 
	Bioinformatic analysis, in silico, cDNA library, and genomic library screening, DNA isolation and identification, recombinant DNA technology including vectors, constructs, plant transformation, collection of exudate, and sugar transport assays are techniques that were routine 

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on February 22, 2022 have been carefully considered but they were not found to be persuasive. The Applicants contend that WO 2013/086494 A1 (i.e., the FROMMER reference) does not suggest a method for producing an exudate from a transformed plant (Remarks, page 15). Applicants argue that the claims are not anticipated not obvious over the FROMMER reference (Id.). 
	The Examiner disagrees with Applicants’ characterization of the prior art, and of the state of the art in general, vis-à-vis the instant claims. In contrast to Applicants’ arguments, FROMMER explicitly teaches obtaining and analyzing transgenic plants expressing AtSweet11 (i.e., At3G48740). Collecting an exudate from (transformed) Arabidopsis plants was both taught in the art at the time the application was filed, and was also naturally occurring, as described above. 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained. 

Summary
No claim is allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, pathogens induce AtSWEET11 expression in Arabidopsis thaliana; see Example 2 in Frommer, PCT International Patent Application Publication No. WO 2013/086494 A1, published 13 June 2013. 
        2 The U.S. counterpart of WO 2013/086494 A1 is US 2014/0359899 A1.